Citation Nr: 1340539	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-02 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated at 50 percent disabling.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which increased the rating for PTSD to 50 percent.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his PTSD is more severe than contemplated by the assigned 50 percent evaluation.  

The Board finds that additional development is warranted with respect to the Veteran's claim.  Specifically, the Board notes that in his May 2009 Notice of Disagreement (NOD), the Veteran indicated that he received outpatient treatment for PTSD at Lebanon VA Hospital from approximately August 2008 through May 2009.  However, VA treatment records for that time have not been associated with the file.  VA has a duty to obtain the records of VA treatment.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

Additionally, the Veteran's last examination for his service-connected PTSD was conducted in August 2008.  As the outstanding treatment records may well indicate a worsening of symptoms, and as the prior examination was over 5 years ago, the Board finds that another examination should be arranged to ensure that the Veteran's current symptomatology is appropriately documented.


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for PTSD.  Specifically, VA records related to outpatient treatment from August 2008 through May 2009 should be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Schedule the Veteran for a VA psychiatric examination to determine the present severity of his PTSD.  The examiner should discuss the occupational and social impairment caused by the PTSD and should note all relevant complaints and findings.  A Global Assessment of Functioning (GAF) score should be assigned.  

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2013).

 

_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


